DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-11, 13, and 15-20 have been amended.
Claims 1-20 have been examined.
The § 112 rejections in the previous Office Action have been addressed and are withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered.

Information Disclosure Statement
The Applicant's submission of the Information Disclosure Statement dated March 31, 2021 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending. A copy of the PTOL-1449 initialed and dated by the Examiner is attached to the instant office action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/417,508 (the ‘508 application) in view of US Publication No. 2014/0189323 by Bharadwaj et al. (hereinafter referred to as “Bharadwaj”). The ‘508 application claims discloses the majority of the features of claim 1. The ‘508 claims also disclose performing a conditional test on elements of a vector, which involves performing a comparison using the elements of the vector. 
The ‘508 application claims do not recite that the elements are compared to a scalar that has been loaded into a scalar register. However, in the same field of endeavor (e.g., vector operations), Bharadwaj discloses storing scalar values in scalar registers and comparing elements of a vector with a scalar. See, e.g., ¶ [0028] and ¶ [0063] of Bharadwaj. Performing a conditional test on elements of a 

Claims under examination in 16/417,495
Copending claims in 16/417,508
Claim 1: 
A method, comprising: loading, by a vector load-store unit of a vector processor, an operand vector stored in an operand vector register; 

loading, by the vector load-store unit, a scalar stored in a scalar register; 

comparing, by the vector processor, an element of the loaded operand vector with the loaded scalar, wherein the element is selected according to a count stored in a counter register; 
until the count equals a vector length of the loaded operand vector

storing, by the vector processor, a position of the element of the loaded operand vector according to the count:



a second vector index register in response to the element of the loaded operand vector not matching the loaded scalar.

Claim 1: 
A method, comprising: loading, by a vector load-store unit of a vector processor, one or more operand vectors, each vector of the one or more operand vectors being stored in a respective operand vector register; 
(Disclosed by Bharadwaj, as discussed above)

performing, by the vector processor, a conditional test operation on each element of at least one of the loaded one or more operand vectors according to a count stored in a counter register; 


storing, by the vector processor, a position, identified by the count, for the element





a second vector index register in response to the result indicating the element not meeting the test in the conditional test operation; 

performing a first vector operation on first elements in the one or more operand vectors, the first elements identified by positions stored in the first vector index register (VIRTRUE); and 
performing a second vector operation on second elements in the one or more operand vectors, the second elements identified by positions stored in the second vector index register (VIRFALSE).


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The remaining independent claims include similar features are likewise rejected. The dependent claims are rejected based on their dependency on rejected claims and/or because the dependent claims also contain similar features to those of the reference application. Tables comparing these claims to the corresponding claims of the reference are omitted in the interest of brevity.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1of copending Application No. 16/417,526 (the ‘526 application) in view of Bharadwaj. The ‘526 application claims discloses the majority of the features of claim 1. The ‘526 claims 
The ‘526 application claims do not recite that the elements are compared to a scalar that has been loaded into a scalar register. However, in the same field of endeavor (e.g., vector operations), Bharadwaj discloses storing scalar values in scalar registers and comparing elements of a vector with a scalar. See, e.g., ¶ [0028] and ¶ [0063] of Bharadwaj. Performing a conditional test on elements of a vector and comparing elements of a vector to a scalar in a scalar register are obvious variants. That is, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ‘526 claims to include Bharadwaj’s scalar in a scalar register because doing so represents combining prior art elements according to known methods to yield predictable results.

Claims under examination in 16/417,495
Copending claims in 16/417,526
Claim 1: 
A method, comprising: loading, by a vector load-store unit of a vector processor, an operand vector stored in an operand vector register; 


loading, by the vector load-store unit, a scalar stored in a scalar register; 

comparing, by the vector processor, an element of the loaded operand vector with the loaded scalar, wherein the element is selected according to a count stored in a counter register; 



storing, by the vector processor, 


a position of the element of the loaded operand vector according to the count:
in a first vector index register in response to the element of the loaded operand vector matching the loaded scalar, or 


a second vector index register in response to the element of the loaded operand vector not matching the loaded scalar.
Claim 1: 
A method, comprising: loading, by a vector load-store unit of a vector processor, one or more operand vectors, each vector of the one or more operand vectors being stored in a respective operand vector register;

(Disclosed by Bharadwaj, as discussed above)

 performing, by the vector processor, a conditional test operation on each element at a first lane index position of at least one of the loaded one or more operand vectors according to a first lane count stored in a first lane counter 

storing, 


in a first lane index position in a first vector index register for each TRUE result of TRUE results of the conditional test operation (VIRTRUE), a position of the TRUE result in the vector of test results according to the first lane count; 

storing, in a first lane index position in a second vector index register for each FALSE result of FALSE results of the conditional test operation (VIRFALSE), a position of the FALSE result in the vector of test results according to the first lane count; 
performing, by the vector processor, the conditional test operation on each element at a second lane index position of at least one of the loaded one or more operand vectors according to a second lane count stored in a second lane counter register; 
storing, in a second lane index position in the VIR_TRUE, a position of the TRUE result in 
storing, in a second lane index position in the VIR_FALSE, a position of the FALSE result in the vector of test results according to the second lane count. 


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. The remaining independent claims include similar features are likewise rejected. The dependent claims are rejected based on their dependency on rejected claims and/or because the dependent claims also contain similar features to those of the reference application. Tables comparing these claims to the corresponding claims of the reference are omitted in the interest of brevity.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.
Claim 1 recites, at line 8, “until the count equals a vector length of the loaded operand vector.” This language renders the scope of the claims indefinite. The claim does not set forth any mechanism by which the count is incremented. Therefore, how long it may take for the count to equal the vector length is impossible to determine. Furthermore, “vector length” is 
Claim 11 recites, at lines 1-2, “compare an element…with a loaded scalar according to a count.” This language renders the scope of the claims indefinite. It is unclear what it means to compare according to a count. The specification describes loading elements from positions that correspond to a count, i.e., loading elements according to a count, and for purposes of examination, the claims are interpreted consistently with the specification. However, this is not what is claimed. Accordingly, the scope of protection sought is unclear.
There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 and 12-19 are rejected as depending from rejected base claims and failing to cure the indefiniteness of those base claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj. 
Regarding claims 1 and 11, taking claim 1 as representative, Bharadwaj discloses:
(Bharadwaj discloses, at ¶ [0063], an operand vector, i.e., vector A[].); 
…a scalar… (Bharadwaj discloses, at ¶ [0063], a scalar, i.e., 0.); 
comparing, by the vector processor, an element of the loaded operand vector with the loaded scalar, wherein the element is selected according to a count… (Bharadwaj discloses, at ¶ [0063], comparing elements of the vector with the scalar, i.e., comparing A[i], with 0, where i corresponds to a count, i.e., N.); 
until the count equals a vector length of the loaded operand vector (Bharadwaj discloses, at ¶ [0069] and ¶ [0073], iteratively storing the bit positions until the count equals the vector length (VLEN).);
storing, by the vector processor, a position of the element of the loaded operand vector according to the count in a first vector index register in response to the element of the loaded operand vector matching the loaded scalar, or a second vector index register in response to the element of the loaded operand vector not matching the loaded scalar (Bharadwaj discloses, at ¶ [0069], executing an instruction that stores the bit position of a true result of the comparison in a register, i.e., v1, wherein the bit position corresponds to the index determined by the count. Bharadwaj also discloses, at ¶ [0073], executing an instruction that stores the bit position of a false result of the comparison in a register, i.e., v1, wherein the bit position corresponds to the index determined by the count.).
Bharadwaj does not explicitly disclose loading, by a vector load-store unit of a vector processor the aforementioned operand vector, that the aforementioned operand vector is stored in an operand vector register, loading, by the vector load-store unit, the aforementioned scalar, that the aforementioned scalar is stored in a scalar register, that the aforementioned count is stored in a counter register, that the aforementioned storing of the results involves storing the position of the aforementioned element.
However, Bharadwaj does disclose:
loading, by a vector load-store unit of a vector processor (Bharadwaj discloses, at ¶ [0026], a processor core. The core is a vector core by virtue of implementing vector operations, as disclosed at ¶ [0028]. As disclosed at ¶ [0029], the core includes a memory unit that loads registers with memory data.);
stored in an operand vector register (Bharadwaj discloses, at ¶ [0028] storing vector data in vector registers.);
(Bharadwaj discloses, at ¶ [0028] storing scalar data in scalar registers.)
stored in a counter register (Bharadwaj discloses, at ¶ [0028] storing scalar data in scalar registers, which discloses storing a count. The register storing a count is a counter register by virtue of doing so.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bharadwaj’s method of iteratively comparing vector elements with a scalar to store the operands in corresponding registers because the operands must be stored somewhere, there are a finite number of possible locations, and a person having ordinary skill in the art could pursued the known potential options, i.e., storing operand data in registers, with a reasonable expectation of success.

Regarding claims 2 and 12, taking claim 2 as representative, Bharadwaj, as modified, discloses the elements of claim 1, as discussed above. Bharadwaj also discloses:
loading from at least one of the first vector index register, or the second vector index register, or a combination thereof…stored positions of the elements of the loaded operand vector; and iterating one or more vector operations over the elements of the loaded operand vector according to the loaded positions (Bharadwaj discloses, at ¶ [0069], using the true and false index values, which involves loading from the register, to perform permutation, which discloses iterating vector operations and, at ¶ [0063], using the generated indices for the vector from which they are generated.).
Bharadwaj does not explicitly disclose that the aforementioned loading is performed by the vector load-store unit.
However, Bharadwaj does disclose:
loading, by a vector load-store unit (Bharadwaj discloses, at ¶ [0029], a memory unit that loads registers with memory data.); and
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bharadwaj’s method of iteratively comparing vector elements with a scalar to load using a memory unit because doing so represents combining prior art elements according 

Regarding claims 3 and 13, taking claim 3 as representative, Bharadwaj, as modified, discloses the elements of claim 1, as discussed above. Bharadwaj also discloses:
…storing, by the vector processor, a position of the element of the loaded operand vector according to the count in: a top-most unfilled position in the single vector index register in response to the element of the loaded operand vector matching a first condition, or a bottom-most unfilled position in the single vector index register in response to the element of the loaded operand vector not matching the first condition (Bharadwaj discloses, at ¶ [0069], sequentially traversing the mask and storing the true bit positions in a register, which includes the top-most unfilled position. Bharadwaj also discloses, at ¶ [0073], sequentially traversing the mask and storing the false bit positions in a register, which includes the bottom-most unfilled position.); 
Bharadwaj does not explicitly disclose the first vector index register and the second vector index register are included in a single vector index register, that the aforementioned storing at a top-most unfilled position is in the single vector index register, that the aforementioned storing at a bottom-most unfilled position is in the single vector index register, and that the aforementioned positions are stored in the single vector index register.
However, Bharadwaj does disclose:
a single vector index register and storing information therein (Bharadwaj discloses, at ¶ [0063], the predicate mask stores information identifying both elements for which the result of the comparison is true and elements for which the result of the comparison is false.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bharadwaj’s method of generating true indices in one register and false indices in another register to utilize a single register because doing so represents combining prior 

Regarding claims 4 and 14, taking claim 4 as representative, Bharadwaj, as modified, discloses the elements of claim 3, as discussed above. Bharadwaj also discloses:
loading…stored positions of the elements of the loaded operand vector; and iterating one or more vector operations over the elements of the loaded operand vector according to the loaded positions (Bharadwaj discloses, at ¶ [0069], using the true and false index values, which involves loading from the register, to perform permutation, which discloses iterating vector operations and, at ¶ [0063], using the generated indices for the vector from which they are generated.).
Bharadwaj does not explicitly disclose that the aforementioned loading is from the single vector index register and is performed by the vector load-store unit.
However, Bharadwaj does disclose:
a single vector index register and loading by a vector load-store unit (Bharadwaj discloses, at ¶ [0063], the predicate mask stores information identifying both elements for which the result of the comparison is true and elements for which the result of the comparison is false discloses and, at ¶ [0029], a memory unit that loads registers with memory data.); and
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bharadwaj’s method of iteratively comparing vector elements with a scalar to load using a memory unit because doing so represents combining prior art elements according to known methods to yield predictable results. That is, all of the elements are known, the only difference being that Bharadwaaj is silent as to the particular mechanism used to load the index values. However, loading values of vector registers is generally understood to be performed by some sort of memory unit, 

Regarding claims 5 and 15, taking claim 5 as representative, Bharadwaj, as modified, discloses the elements of claim 1, as discussed above. Bharadwaj also discloses:
…an input operand vector……(Bharadwaj discloses, at ¶ [0063], an operand vector, i.e., vector A[].); 
…a count… (Bharadwaj discloses, at ¶ [0063], comparing an element of the vector with the scalar, i.e., comparing A[i], with 0, where i corresponds to a count, i.e., N.); 
loading, from the first vector index register, a stored position of an element of the loaded operand vector according to the count…; and storing the element of the loaded input operand vector into an output operand vector register that corresponds to the loaded position from the first vector index register, as part of a vector operation (Bharadwaj discloses, at ¶ [0069], using the true and false index values, which involves loading from the register, to perform permutation, which discloses iterating vector operations storing corresponding elements at an output vector.).
Bharadwaj does not explicitly disclose loading the aforementioned input operand vector, that the aforementioned operand vector is stored in an operand vector register, loading the aforementioned count, and that the aforementioned count is stored in a second counter register.
However, Bharadwaj does disclose:
loading a vector (Bharadwaj discloses, at ¶ [0029], loading registers with memory data.);
storing vectors in operand vector registers (Bharadwaj discloses, at ¶ [0028] storing vector data in vector registers.);
loading a count and storing data in a second counter register (Bharadwaj discloses, at ¶ [0028] storing scalar data in scalar registers, which discloses storing counts. The registers storing counts are counter registers by virtue of doing so.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bharadwaj’s method of iteratively comparing vector elements with a scalar to store the operands in corresponding registers because the operands must be stored 

Regarding claim 20, Bharadwaj discloses:
a vector processor, comprising: an arithmetic logic unit (ALU) of a plurality of arithmetic logic units (Bharadwaj discloses, at ¶ [0028], a core (vector processor) that has a number of execution units (ALUs).);
 an operand vector register of a plurality of operand vector registers, configured to store elements of an operand vector to be used as input for a vector operation of the ALU (Bharadwaj discloses, at ¶ [0028], storing vector data in vector registers. It is the purpose of such data to be used as input data for vector operations.); 
a first vector index register configured to store a plurality of address components corresponding to a plurality of positions in the operand vector register that match a scalar…when used in a comparison (Bharadwaj discloses, at ¶ [0069], storing the bit position of a true result of the comparison in a register, i.e., v1.); and 
a second vector index register configured to store a plurality of address components corresponding to a plurality of positions in the operand vector register that that do not match the scalar… when used in the comparison (Bharadwaj discloses, at ¶ [0073], storing the bit position of a false result of the comparison in a register, i.e., v1.); 
each address component addable to an effective address for accessing a corresponding position in the operand vector register (Bharadwaj discloses index values which are, by definition, addable to an address. See, e.g., ¶ [0093], for a general description of address generation.); and 
each position of the operand vector register comprises an element of the operand vector to be operated upon by the ALU (Bharadwaj discloses, at ¶ [0069], using the true and false index values, which involves loading from the register, to perform permutation, which discloses execution logical operations, which are executed by the execution units.).

However, Bharadwaj does disclose:
stored in a scalar register (Bharadwaj discloses, at ¶ [0028] storing scalar data in scalar registers.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bharadwaj’s method of iteratively comparing vector elements with a scalar to store the operands in corresponding registers because the operands must be stored somewhere, there are a finite number of possible locations, and a person having ordinary skill in the art could pursued the known potential options, i.e., storing operand data in registers, with a reasonable expectation of success.

Claims 6-10 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bharadwaj in view of US Patent No. 5,511,210 by Nishikawa et al. (hereinafter referred to as “Nishikawa”). 
Regarding claims 6 and 16, taking claim 6 as representative, Bharadwaj, as modified, discloses the elements of claim 5, as discussed above. Bharadwaj also discloses:
…storing the element of the loaded input operand vector into an output operand vector register that corresponds to loaded positions stored in the first vector index register (Bharadwaj discloses, at ¶ [0064], using the indices to store elements from a source to a destination register.).
Bharadwaj does not explicitly disclose that the vector operation is a compress operation.
However, in the same field of endeavor (e.g., vector operations) Nishikawa discloses:
a compress operation (Nishikawa discloses, at Figure 7, a compress operation.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bharadwaj’s permutation operation to be a compress operation because doing so represents combining prior art elements according to known methods to yield predictable results. That is, all of the elements are known, the only difference being that Bharadwaaj is silent as to the particular type of permutation, while Nishikawa discloses one well-known type of permutation, i.e., compress, and its uses. A person having ordinary skill in the art  used would have been 

Regarding claims 7 and 17, taking claim 7 as representative, Bharadwaj, as modified, discloses the elements of claim 6, as discussed above. Bharadwaj also discloses:
loading the stored elements from the output operand vector register; iterating a second vector operation over the stored elements from the output operand vector register according to the loaded positions stored in the first vector index register …; and storing…the elements from the output operand vector register into a second output operand vector register at positions of the second output operand vector register according to the loaded positions stored in the first vector index register (Bharadwaj discloses, at ¶ [0069], using the index values, which involves loading the index values, to perform permutation operations, which discloses iterating according to the index values and storing corresponding elements to output vectors, as disclosed at ¶ [0064].).
Bharadwaj does not explicitly disclose wherein the second vector operation is an expand operation and that the aforementioned storing is according to the expand operation.
However, in the same field of endeavor (e.g., vector operations) Nishikawa discloses:
storing according to an expand operation (Nishikawa discloses, at Figure 8, an expand operation.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bharadwaj’s permutation operation to be an expand operation because doing so represents combining prior art elements according to known methods to yield predictable results. That is, all of the elements are known, the only difference being that Bharadwaaj is silent as to the particular type of permutation, while Nishikawa discloses one well-known type of permutation, i.e., expand, and its uses. A person having ordinary skill in the art  used would have been able to utilize Bharadwaj’s permutation to perform expansion, as taught by Nishikawa, with a reasonable expectation of successfully achieving predictable results.

Regarding claims 8 and 18, taking claim 8 as representative, Bharadwaj, as modified, discloses the elements of claim 7, as discussed above. Bharadwaj does not explicitly disclose storing, according to the expand operation, a scalar into the second output operand vector register at other positions of the second output operand vector register that the aforementioned storing is.
However, Bharadwaj does disclose:
storing…a scalar into the second output operand vector register at other positions of the second output operand vector register (Bharadwaj discloses, at ¶ [0095], writing zeros to elements that are not selected.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bharadwaj’s method of iteratively comparing vector elements with a scalar to utilize zeroing because doing so represents combining prior art elements according to known methods to yield predictable results. That is, all of the elements are known, the only difference being that Bharadwaaj is silent as to the particular mechanism used to handle the elements other than those corresponding to selected index values. However, zeroing is one well-known alternative that could be used with Bharadwaj to achieve predictable results.
Also in the same field of endeavor (e.g., vector operations) Nishikawa discloses:
storing according to an expand operation (Nishikawa discloses, at Figure 8, an expand operation.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bharadwaj’s permutation operation to be an expand operation because doing so represents combining prior art elements according to known methods to yield predictable results. That is, all of the elements are known, the only difference being that Bharadwaaj is silent as to the particular type of permutation, while Nishikawa discloses one well-known type of permutation, i.e., expand, and its uses. A person having ordinary skill in the art  used would have been able to utilize Bharadwaj’s permutation to perform expansion, as taught by Nishikawa, with a reasonable expectation of successfully achieving predictable results.

Regarding claims 9 and 19, taking claim 9 as representative, Bharadwaj, as modified, discloses the elements of claim 8, as discussed above. Bharadwaj also discloses:
iterating a second…operation over elements of the loaded operand vector according to loaded positions stored in the second vector index register; storing the elements of the loaded operand vector into a third output operand vector register that correspond to the loaded positions stored in the second vector index register; and performing one or more vector operations using the elements from the second output operand vector register and the third output operand vector register (Bharadwaj discloses, at ¶ [0073], using the index values to perform permutation operations, which discloses iterating according to the index values and storing corresponding elements to output vectors, as disclosed at ¶ [0064]. As disclosed, at ¶ [0069], the permutation can be performed using two vectors.). 
Bharadwaj does not explicitly disclose that the aforementioned second operation is a compress.
However, in the same field of endeavor (e.g., vector operations) Nishikawa discloses:
a compress operation (Nishikawa discloses, at Figure 7, a compress operation.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bharadwaj’s permutation operation to be a compress operation because doing so represents combining prior art elements according to known methods to yield predictable results. That is, all of the elements are known, the only difference being that Bharadwaaj is silent as to the particular type of permutation, while Nishikawa discloses one well-known type of permutation, i.e., compress, and its uses. A person having ordinary skill in the art  used would have been able to utilize Bharadwaj’s permutation to perform compression, as taught by Nishikawa, with a reasonable expectation of successfully achieving predictable results.

Regarding claim 10, Bharadwaj, as modified, discloses the elements of claim 8, as discussed above. Bharadwaj also discloses:
iterating a second…operation over elements of a second loaded operand vector according to loaded positions stored in a third vector index register; storing the elements of the second loaded operand vector into a third output operand vector register that correspond to the loaded positions stored in the third vector index register; and performing one or more vector operations using the elements from the (Bharadwaj discloses, at ¶ [0069], using the index values to perform permutation operations, which discloses iterating according to the index values and storing corresponding elements to output vectors, as disclosed at ¶ [0064]. As disclosed, at ¶ [0069], the permutation can be performed using two vectors.). 
Bharadwaj does not explicitly disclose that the aforementioned second operation is a compress.
However, in the same field of endeavor (e.g., vector operations) Nishikawa discloses:
a compress operation (Nishikawa discloses, at Figure 7, a compress operation.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Bharadwaj’s permutation operation to be a compress operation because doing so represents combining prior art elements according to known methods to yield predictable results. That is, all of the elements are known, the only difference being that Bharadwaaj is silent as to the particular type of permutation, while Nishikawa discloses one well-known type of permutation, i.e., compress, and its uses. A person having ordinary skill in the art  used would have been able to utilize Bharadwaj’s permutation to perform compression, as taught by Nishikawa, with a reasonable expectation of successfully achieving predictable results.

Response to Arguments
On page 10 of the response filed March 22, 2021 (“response”), the Applicant argues, “Applicant notes that the rejection appears to be repeated.” The Applicant also argues, “Claim 1 is amended herein to include features not subject to the provisional rejection. Thus, the rejection is moot.”
Though fully considered, the Examiner respectfully disagrees. Regarding the first argument, the rejection is not repeated. However, the Examiner understands that given the nearly identical scope of the ‘508 claims and the ‘526 claims, this is an easy mistake to make. This fact underscores that the instant claims are not patentably distinct from the reference claims, that the double patenting rejection is proper, and that a terminal disclaimer is needed. 
Regarding the second argument, the amendments do not meaningfully change the scope of the claims. Accordingly, the claims still do not include limitations which are not included in the reference 

On pages 12-13 of the response the Applicant argues that Bharadwaj does not disclose all elements of claim 1. In support of this position, the Applicant argues, “Conversely, in a single instruction, the vector processor in the present application generates the first vector index register and the second vector index register in a single loop through the elements in the vector. As discussed above, Bharadwaj conversely requires multiple instructions to create a first vector index register and a second vector index register.”
Though fully considered, the Examiner respectfully disagrees. The Applicant is arguing limitations not found in the claims. The claims do not include even a single use of the word “instruction,” much less limitations requiring the claimed loading, comparing, and storing to all be performed in response to a single instruction. However, the Examiner notes that even if the claims were interpreted such that the limitations were performed in response to a single instruction, combining, fusing, or merging functionality from multiple instructions into a single instruction is extremely well-known in the art. Accordingly, the Applicant’s arguments are deemed unpersuasive.  

On page 13 of the response the Applicant argues that the remaining claims are patentable for the same reasons as those above.
Though fully considered, the Examiner respectfully disagrees. The reasons set forth in the remarks and rejections presented above, including those regarding the independent claims, are applicable to these claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/Primary Examiner, Art Unit 2183